DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 28, 2022.  Claims 21-22 and 26-27 are amended.  Claims 21-27 are currently pending and have been examined. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 16/271,801, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/271,801 at least does not disclose a second memory coupled to the server configured to receive the personal information; a processor coupled to the server and configured to analyze and compare reward rules of the contracted companies and the personal information to generate personalized benefits for each individual subscribed member; and wherein the processor is further configured to convert the personalized benefits for each individual subscribed member to a predetermined number of personalized redeemable reward points based on the comparison of the reward rules and the personal information.
	Therefore, as the present application is a continuation of the prior-filed application, Application No. 16/271,801; and the claims are not supported by the disclosure of the application, the current claims, 21-27 of present application do not receive priority to the filing date of Application No. 16/271,801.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 21 the limitation “a second memory coupled to the server configured to receive the personal information…” is not supported by the original disclosure.  The specification states that “at least one digital database 550 can be used for example to record and retrieve authorized personalized member data” [0032].  This does not describe that a second memory coupled to the server is configured to receive personal information.  Accordingly, this is impermissible new matter.  Claims 22-27 by being dependents of Claim 21 are also rejected.
In claim 21 the limitation “analyze and compare reward rules of the contracted companies and the personal information to generate personalized benefits for each individual subscribed member” is not supported by the original disclosure.  A review of the specification does not describe reward rules provided by the contracted companies that are compared to personal information to generate personalized benefits.  Accordingly, this is impermissible new matter.  Claims 22-27 by being dependents of Claim 21 are also rejected. 
In claim 26 the limitation “a third memory configured to receive personalized member data of subscribed members from GPS tracking from a member's worldwide GPS coordinates” is not supported by the original disclosure.  A review of the specification does not describe a third memory configured to receive personalized member data of subscribed members from GPS tracking.  Accordingly, this is impermissible new matter.  






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 21-27 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 21 is directed towards a system, which is a statutory category of invention.
	Although, claim 21 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: communicate with subscribed members and contracted companies; receive personal information from individual subscribed members; receive personal information comprised of GPS location data, self-reported member data, social media Browsing data, products and services purchases, demographics, and DNA data of the individual subscribed member; analyze and compare reward rules of the contracted companies and the personal information to generate personalized benefits for each individual subscribed member; and convert the personalized benefits for each individual subscribed member to a predetermined number of personalized redeemable reward points based on the comparison of the reward rules and the personal information.  These limitations, comprise commercial interactions or legal interactions, including contracts; marketing or sales activities, behaviors, and business relations; as well as managing personal behavior including social activities and following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract concept in a computer environment.  In particular the claim recites the additional elements referring to a server configured to, through a first computer, through a second computer; a first memory coupled to the server configured to; a second memory coupled to the server configured to; a processor coupled to the server and configured to; wherein the processor is further configured to, which are recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to instructions to implement the abstract idea on a computer.  Viewing these limitations individually, the limitations generically referring to a server first computer, second computer, first memory, second memory; a processor coupled to the server; do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 22-27, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  






Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claim 21 regarding the subject matter “to generate personalized benefits for each individual subscribed member.” This clause does not positively recite a step to be performed to achieve their expected result; i.e. it only recites its intended use/result.  Therefore, it has no patentable weight.  
Claim 27 recites “for digital redemption with a mobile device.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of Tietzen (US Publication 2019/0392469) in further view of LaFever (US Publication 2016/0283745).
A.	In regards to Claim 21, Fawzy/LaFever teach DNA data personalized member benefits program system, comprising:
	a server configured to communicate through a first computer with subscribed members and through a second computer with contracted companies; Fawzy [0108: virtual accounts are created for a plurality of banks customers, consumers, vendors, merchants and other members (including financial services companies, lenders, foreign exchange companies, and the like). Each of the foregoing parties to the system have at least one such virtual account and each account is connected to the server network directly or via one or more banks or nonbank financial services institutions; 0131: server may be programmed to distribute the identification code to a mobile communications device. In certain embodiments, the server includes a database with contact information for members of the community organization, and may include contact information for associates or affiliates of the community organization. Also, the server can be programmed such that system users can arrange to automatically send electronic communications to third parties regarding acceptance of the sponsorship proposal to members of the community organization];
	a first memory coupled to the server configured to receive personal information from individual subscribed members; Fawzy [0127: system to send and receive electronic communications via a mobile communications device; 0134: receiving information from the mobile communications device and information previously input from the registered user];
	Fawzy does not specifically disclose, a processor coupled to the server and configured to analyze and compare reward rules of the contracted companies and the personal information to generate personalized benefits for each individual subscribed member; this is disclosed by Tietzen [0123: data mining tool may be operable to identify members who may be inclined to utilize incentives defined by merchants. This identification process may occur in accordance with the rules of the marketing program and/or the analytic mode, and may be based on administrative criteria, for example, such as demographic targeting of incentives];
	and wherein the processor is further configured to convert the personalized benefits for each individual subscribed member to a predetermined number of personalized redeemable reward points based on the comparison of the reward rules and the personal information; this is disclosed by Tietzen [0176: transaction between a merchant and a member may be the point at which a merchant incentive is honored, which may involve providing a tangible benefit to a member (such as a prize, sweepstakes entry, or a discount), transferring a benefit to a community program (such as a donation), or another activity. The transaction information may be transferred by the merchant, for example, such as by the merchant's point of sale interface, to the marketing program, and a transaction linking utility may be utilized to confirm that the merchant and member are participants of the marketing program, and that the member qualifies for one or more merchant incentives. A skilled reader will recognize that the merchant incentive may be of various types, a coupon, a discount, entry in a sweepstakes, a prize, a donation to a community program, and that a variety of other merchant incentives are possible];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from Tietzen with the motivation to provide a data mining tool to identify participant members of a marketing system living and/or working in the area of the merchant store location and/or one or more community programs, and utilized to identify participant members who may be likely to visit the merchant store and/or make use of the incentive, in accordance with demographic information or preferences derived from data stored in the data storage area and any linked data sources. Tietzen [0023].
	Fawzy discloses receiving self-reported member data [0117: track accumulation of self-reported ethical acts that an individual has accomplished through either a prescribed drop-down menu of items, or free-text search], but does not specifically disclose, a second memory coupled to the server configured to receive personal information comprised of GPS location data, social media browsing data, products and services purchases, demographics, and DNA data of the individual subscribed member.  This is disclose by LaFever [0644: Memory may include one or more different types of storage modules that may be used for performing device functions; e.g., memory may include cache, ROM, and/or RAM. Communications bus may provide a data transfer path for transferring data to, from, or between at least memory, storage device and processor; 0226: privacy server module which securely manages various data attributes and data attribute combinations, which may include but are not limited to behavioral data, transaction histories, credit ratings, identity information, social network data, personal history information, medical information; 0386: application operated by the trusted party sends back two sets of periodically-changing information, one for GPS data, one for blood pressure levels; 0008: data elements may be collected both online and offline through a variety of sources including, but not limited to, activity on social networking sites; and purchases at brick-and-mortar stores and/or on e-commerce websites; 0365: non-identifying temporal data shared in an anonymous fashion based on the users' real-time location, real-time activities, or during a particular temporal period, e.g., with receiving entities that are located within a prescribed distance of a particular geographic location or within a prescribed category. In this manner, receiving entities could have an accurate aggregated view of the demographics of their potential customer base--in terms of age, gender, income, and other features; 0326: abstraction module may also be used to abstract data related to data subjects such as things which may include, but are not limited to: biometric data; genetic information].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy/Tietzen with the teachings from LaFever with the motivation to leverage the unique capabilities of mobile devices to aggregate a user's personal preference information gathered from across a variety of unrelated and disparate sources and share a user's information (on an anonymous or personalized basis) with vendors to facilitate time and/or location sensitive personalized commercial opportunities. LaFever [0352].
B.	In regards to Claims 23, further comprising the personalized member benefits program configured to personalize member benefits based on a member's demographics, work, daily activities including locations visited, travels, and product purchasing, and social media browsing history.  This is disclosed by the combination of Fawzy/LaFever, see Claim 21 above.
C.	In regards to Claim 27, wherein the processor is further configured to convert the personalized benefits to redeemable rewards points to personalized accumulated points for each individual subscribed member for digital redemption with a mobile device.  This is disclosed by the combination of Fawzy/Tietzen, see Claim 21 above. 

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of Tietzen (US Publication 2019/0392469) in further view of LaFever (US Publication 2016/0283745) and Saleh (US Publication 2019/0303941).
A.	In regards to Claim 22, Fawzy does not specifically disclose, further comprising a GPS tracking device coupled to the server and the individual subscribed members and configured for GPS tracking of a member's daily living activities and travel to identifiable business, entertainment, recreational, medical, and retail locations. This is disclosed by Saleh [0023: location component configured to determine, track, monitor, and/or provide an instant geographical location of the user device; the geographical location may include zip-code information, area-code information, street address information, and/or various other generally known types of location information (i.e. business, entertainment, recreational, medical, and retail locations); the location information may be automatically obtained and/or provided by the user device via an internal or external monitoring component that utilizes a global positioning system (GPS), which uses satellite-based positioning, and/or assisted GPS (A-GPS), which uses cell tower information to improve reliability and accuracy of GPS-based positioning].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from Saleh with the motivation to provide a marketing campaign analysis that enables a service provider server to generate marketing data (e.g., an incentive, a promotion, etc.) customized for a user based on the outcome produced by a data analysis module.  Saleh [0062].
B.	In regards to Claim 26, Fawzy does not specifically disclose, further comprising a third memory configured to receive personalized member data of subscribed members from GPS tracking from a member's worldwide GPS coordinates.  This is disclosed by Saleh [004: information may correspond to a user behavior along time dimension, such as a daily balance of a user account over a period of time, a number of transaction requests (e.g., login requests, payment transaction requests, fund withdrawal requests, etc.) made daily over a period of time, etc. In another example where the dimension is a geographical dimension, the information may correspond to a number of times that a customer has visited different geographical locations in the past; 0023: geographical location include GPS coordinates].  The motivation being the same as claim 22.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of Tietzen (US Publication 2019/0392469) in further view of LaFever (US Publication 2016/0283745) and Mishne (US Publication 2020/0135300).
A.	In regards to Claim 24, Fawzy discloses allowing a member to redeem benefits with earned program points from contracted companies, Fawzy [0257: third party redemption network], but does not specifically disclose, further comprising the unique personalized member benefits configured from each individual subscribed member's DNA data for allowing a member to redeem benefits from contracted companies.  This is disclosed by Mishne [0056: using genomic data to not only provide traditional information such as biomarker identification, genotyping, ancestry analysis, risk of inheriting various diseases, etc. but supplement that traditional information with a genomic route to insights and/or information supporting benefit personalized for the subject; 0070: example, a genomic direct-to-consumer service provider may be interested in providing information supporting a gym membership at a partner company to a subject that is obese and at risk for heart disease. Alternatively, a third party service provider may be interested in providing a coupon for money off a next mammogram for subjects that are at risk for breast cancer].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from Mishne with the motivation to provide insight and/or information supporting a product, service, event, or benefit associated with each of the selected one or more genomic routes (DNA) to a subject Mishne [0018].
B.	In regards to Claim 25, Fawzy does not specifically disclose, further comprising at least one database operating on the server configured to record and retrieve personalized member data including hereditary DNA tests and ancestry DNA tests.  This is disclosed by Mishne [0055: conventionally a subject may seek out genomic direct-to-consumer services that include the subject providing a biological sample, a laboratory performing genomic analysis of the biological sample (e.g., biomarker identification, genotyping, ancestry analysis, risk of inheriting various diseases, etc.); 0062: program modules may include a genomic data collector that is configured to generate, collect and/or save genomic data for each subject to the database].  The motivation being the same as claim 24.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that that claim 21 amounts to significantly more than a mathematical operation and do not use computers merely as a tool because it improves the functioning of the processor, machine and overall system.  The Examiner respectfully disagrees.  Claims are directed to abstract ideas namely, Certain Methods of Organizing Human Activity, without any additional elements that would integrate the abstract ideas into a practical application or amount to significantly more.  The additional elements provide by representative claim 21 merely uses generic computer components, e.g., a processor, to apply the abstract idea.  See 101 analysis above.  
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
	Regarding the 35 U.S.C. § 103 rejection Applicant argues that the Fawzy reference is not proper prior art as its filing date of 9/16/2020 is not earlier than the parent application’s filing date of 2/9/2019.  The Examiner respectfully disagrees.  The instant independent claim recites limitations that are not supported by its parent application and as such the claims do not receive a priority date of said parent application.  See Priority section above.
	Applicant’s other arguments regarding the 35 U.S.C. § 103 rejection are moot in light of the new grounds of rejection.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski v. Kappos, 561 U.S. 593, 610-11 (2010))).